DETAILED ACTION
Claims 1, 3, 4, 7, 8, 10, 11, 13, 14, 16, 17, and 19 are presented for examination.  Claims 2, 5, 9, 12, 15, and 18 are cancelled.  Claims 1, 3, 4, 8, 10, 11, 13, 14, 16, and 17 are amended.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 8, 10, 11, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al (U.S. Pat. Pub. No. 2015/0081885 A1, hereinafter Thomas) in view of Shukla et al (U.S. Pat. Pub. No. 2018/0203994 A1, hereinafter Shukla) and further in view of Ikkaku et al (U.S. Pat. Pub. No. 2018/0341527 A1, hereinafter Ikkaku).
Thomas, Shukla, and Ikkaku were cited in the previous office action.

As per claim 1, Thomas teaches the limitations substantially as claimed, including a computer-implemented method, the computer-implemented method comprising:
receiving, at an orchestrator in a cloud computing environment from a user in a local computing environment, an instruction for creating an element for execution in the cloud computing environment (Claim 1 teaches an orchestrator in a cloud computing environment; Claim 1 further teaches that the orchestrator receives service events which it responds to; Paragraph [0019] teaches users and clients making such requests; Paragraph [0050] further teaches users making requests; Figure 5 and Paragraph [0047] teaches acting on a request to create an element in the cloud computing environment); and
in response to receiving the instruction, creating, by the orchestrator, the element in the cloud computing environment (Paragraph [0047] teaches acting on a request to create an element in the cloud computing environment).

Thomas does not expressly teach that the element being created is a robotic process automation (RPA) robot, performing a task by the RPA robot executing in a cloud network in the cloud computing environment, or transmitting results of the task from the RPA robot executing in the cloud network in the cloud computing environment to the user in the local computing environment.

	However, Shukla teaches that the element being created is a robotic process automation (RPA) robot (Paragraph [0021]) and performing a task by the RPA robot executing in a cloud network in the cloud computing environment (Paragraphs [0020] and [0021]).

	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to combine the teachings of Shukla with those of Thomas in order to allow for Thomas’ 

	Thomas and Shukla do not expressly teach transmitting results of the task from the RPA robot executing in the cloud network in the cloud computing environment to the user in the local computing environment.

	However, Ikkaku teaches transmitting results of the task from the RPA robot executing in the cloud network in the cloud computing environment to the user in the local computing environment (Paragraph [0003]).

	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to combine the teachings of Ikkaku with those of Thomas and Shukla in order to allow for Thomas’ and Shukla’s method to communicate effectively with users, allowing prospective users to determine the results of their requests in a timely and efficient manner, which could increase their likelihood of adoption.

As per claim 3, Shukla teaches creating the RPA robot (Paragraphs [0020] and [0021]) and Thomas teaches that the element is in the cloud network managed by the user in the cloud computing environment (Paragraph [0019]).

As per claim 4, Shukla teaches creating the RPA robot for execution in a cloud network managed by the cloud service provider in the cloud computing environment (Paragraphs [0020] and [0021]).

As per claim 8, it is a system claim with one additional limitation beyond those rejected above.  As to the limitations corresponding to those rejected above, they are rejected for the same reasons.

As to the additional limitation, Shukla teaches a cloud robot pool comprising one or more cloud RPA robots and that the orchestrator manages the cloud robot pool (Figure 1).

As per claims 10 and 11, they are system claims with no further limitations beyond those rejected above.  Therefore, they are rejected for the same reasons.

As per claims 14, 16, and 17, they are method claims with no further limitations beyond those rejected above.  Therefore, they are rejected for the same reasons.

Claims 7, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas, Shukla, and Ikkaku, as applied to claim 1 above, and further in view of Peteva et al (U.S. Pat. Pub. No. 2017/0199770 A1, hereinafter Peteva).
Peteva was cited in the previous office action.

As per claim 7, Thomas, Shukla, and Ikkaku do not expressly teach that the RPA robot is in a standby mode having reduced operating costs when the RPA robot is not performing a task.

However, Peteva teaches that the RPA robot is in a standby mode having reduced operating costs when the RPA robot is not performing a task (Paragraph [0166] teaches putting cloud components available for use into standby mode when not being used).



As per claim 13, it is a system claim with no further limitations beyond those rejected above.  Therefore, it is rejected for the same reasons.

As per claim 19, it is a method claim with no further limitations beyond those rejected above.  Therefore, it is rejected for the same reasons.

Response to Arguments
Applicant's arguments filed 06/02/2021 have been fully considered but they are not persuasive.

With respect to prior art rejections, applicant argues the following in the remarks:
a.	While Thomas teaches a cloud computing environment, it does not teach the inclusion of RPA robots.  Further, while Shukla does teach the use of RPA robots, it does not teach that they exist within a cloud computing environment.

The examiner respectfully disagrees with the applicant:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY A KESSLER/Primary Examiner, Art Unit 2196